DETAILED ACTION
1.	This office action is in response to communication filed on 12/31/2021. Applicant has elected Species I {Claims 1-12} with traverse for examination. Claims 13-20 have been canceled without prejudice. Claims 21-28 have been added. Claims 1-12 and 21-28 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 5, 9, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayfeh Aligodarz et al. Pub. No. 2016/0322708.
Regarding claim 1. Fig. 8A of Tayfeh Aligodarz et al. discloses an electronic device (800) comprising: a substrate (110); a phased antenna array (820a, 820b, 820c), wherein the phased antenna array (820a, 820b, 820c) comprises probe-fed (probe feeding of 782a, 782b, 782d) dielectric resonator antennas ( 820a, 820b, 820c; paragraph 0156) mounted to a surface of the substrate (110), the phased antenna array ( 820a, 820b, 820c; paragraph 0156)  being configured to convey radio-frequency signals at a frequency greater than 10 GHz (paragraph 0043) within a signal beam (paragraph 0148); and a radio-frequency integrated circuit ( paragraph 0005 disclosed printed circuit 730 {{732a, 732b, 704} for electromagnetic wave; also see Fig. 7; wherein electromagnetic wave is intrinsic of radio-frequency) mounted to the substrate (110), wherein the RFIC (730 {{732a, 732b, 704}; also see Fig. 7)  is configured to adjust a direction of the signal beam (see Figure 8C…8D).  

Regarding claim 9. (Original) The electronic device defined in claim 1, Fig. 8A further discloses wherein the each of the probe-fed (probe feed of 782a, 782b, 782d) dielectric resonator antennas (820a, 820b, 820c) comprises a dielectric resonating element (820a, 820b, 820c) mounted to the surface of the substrate (surface of 110) and a feed probe coupled to a sidewall of the dielectric resonating element (sidewall of 820a, 820b, 820c).  
Regarding claim 10. The electronic device defined in claim 9, Fig. 8A further wherein the feed probe (probe feed of 782a, 782b, 782d)  comprises a conductive trace patterned (conductive trace pattern of 782a, 782b, 782d)  on the sidewall of the dielectric resonating element (sidewall of 820a, 820b, 820c, the dielectric resonating element (820a, 820b, 820c)  is formed from a material (material of 820a, 820b, 820c; paragraph 0040) having a dielectric constant greater than 10 (paragraph 0042 discloses dielectric having permittivity of 12) , and the electronic device (10) further comprises: a layer of the material (layer material  of 110)  on the surface of the substrate (surface of 110), wherein the dielectric resonating element  (820a, 820b, 820c) is mounted to the layer of the material (layer material of 110), the conductive trace (conductive trace pattern of 782a, 782b, 782d)   being coupled to a radio-frequency transmission line (740) in the substrate (110) by a conductive (conductive 736) of  via extending through the layer of the material (layer material of 130; also see Fig. 18A3).  
13-20. (Canceled)  
Regarding claim 21. (New) The electronic device of claim 1, Fig. 8A further discloses wherein a probe-fed dielectric (probe feed of 782a, 782b, 782d)   resonator antenna of the probe-fed dielectric resonator antennas (820a, 820b, 820c)  comprises: a dielectric resonating element (820a, 820b, 820c) .  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tayfeh Aligodarz et al. as applied to claim 1 above, and further in view of Pan et al. Pub. No. 2012/0235881.
Fig. 8A of Tayfeh Aligodarz et al. as applied to claim 1 above further discloses an additional surface opposite the surface (bottom surface of 110); however does not disclose the RFIC being mounted to the additional surface of the substrate.
Fig. 3 Pan et al. discloses a phase array antenna (260) comprising: a substrate (310) comprises an additional surface (top surface of 310) opposite a first surface (bottom surface of 310), a RFIC (250) being mounted to the additional surface of the substrate top surface of 310). 
  Tayfeh Aligodarz et al. and Pan et al. are common subject matter of array antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pan et al. into Tayfeh Aligodarz et al. for the purpose of  to provide antennas that allow radios, especially wireless mobile devices, to handle the increased capacity while providing an improved quality that achieves antenna coverage in both azimuth .

6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tayfeh Aligodarz et al. combined with Pan  as applied to claim 2 above, and further in view of Mow et al.  Pub. No. 2018/0026341.
Regarding claim 3. Tayfeh Aligodarz et al. combined with Pan  as applied to claim 2 above does not disclose a board-to-board connector (330) mounted to the surface of the substrate ; and radio-frequency transceiver circuitry coupled to the RFIC via the board-to-board connector. 
Fig. 8 of Mow et al. disclose an electronic device comprising: a board-to-board connector (168) mounted to a surface of substrate (top surface of the substrate; and radio-frequency transceiver circuitry (see Fig. 2{36, 338, 42, 46) coupled to radio integrated circuit (152) via the board-to-board connector (168). 
 Tayfeh Aligodarz et al./Pan et al. and  Mow et al. are common subject matter of array antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Mow et al. into Tayfeh Aligodarz et al/Pan. for the purpose of  to provide  connector such as connector may be used to interconnect circuitry on printed circuit  to other circuitry in device; for example, connector may be coupled to a connector on a rigid or flexible printed circuit that contains integrated circuits and other electrical component (paragraph 0056 of Mow et al.).

Regarding claim 4. Tayfeh Aligodarz et al. combined with Pan  as applied to claim 2 above does not disclose an over-mold structure on the additional surface, wherein the RFIC is embedded within the over-mold structure.  
Fig. 7 Mow et al. discloses an electronic device (10) comprising a substrate (150); a phased antenna array (40’’), mounted to a surface of the substrate (bottom surface of 150), an over-mold structure (frame or form or shape or container of 152;  “over-mold” construes  as form or die or shape or container or  framework  structured)  on an additional surface (top surface of 150), wherein a RFIC is embedded within (see Fig. 8  across-section side view of Fig. 7 discloses the radio frequency integrated circuit 162, 164, 160 embedded within 152) the over-mold structure (frame or form or shape or container of 152;  “over-mold” construes  as form or die or shape or container or  framework structure of 152 ).  
 Tayfeh Aligodarz et al./Pan et al. and  Mow et al. are common subject matter of array antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Mow et al. into Tayfeh Aligodarz et al. for the purpose of  to provide  a framework for  protection of the radio circuits by embedded the circuits within the framework as suggested by Fig. 8 of Mow et al..  

4.	Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tayfeh Aligodarz et al. applied to claim 1 above, and further in view of Mow et al.  Pub. No. 2018/0026341.
Regarding claim 6. Tayfeh Aligodarz et al. applied to claim 1 above does not disclose wherein the substrate (110) comprises an additional surface opposite the surface, the electronic device further comprising: an additional phased antenna array mounted to the additional surface of the substrate, wherein the additional phased antenna array is configured to convey radio-frequency signals at the 
Fig. 7 of Mow et al. discloses an electronic device (10) comprising a substrate (150); a phased antenna array (40’’) mounted to a surface of the substrate (bottom surface of 150), wherein the substrate (150) comprises an additional surface (top surface of 150) opposite the surface (bottom surface of 150), the electronic device (10) further comprising: an additional phased antenna array (40, 40’) mounted to the additional surface of the substrate (top surface of 150), wherein the additional phased antenna array (40, 40’) is configured to convey radio-frequency signals (paragraph 0029) at the frequency within an additional signal beam (signal beam of 40, 40’), a RFIC ((see Fig. 8  across-section side view of Fig. 7 discloses the radio frequency integrated circuit 162, 164, 160 embedded within 152)  being configured to adjust a direction of the additional 3signal beam (paragraph 0048 “beam steering”).  
 Tayfeh Aligodarz et al. and Mow et al. are common subject matter of array antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Mow et al. into Tayfeh Aligodarz et al For the purpose of  to provide a wireless circuitry may include one or more antennas and transceiver circuitry such as millimeter wave transceiver circuitry and the antennas organized in beam steering arrays (paragraph 0005 of Mow et al.).

Regarding claim 7. Mow et al. incorporated into Tayfeh Aligodarz et al. applied to claim 6 above, Fig. 7 and Fig. 8 of Mow  further comprising: peripheral conductive housing structures (12; paragraph 0019) that run around a periphery of the electronic device (periphery of 10); a display (14)  having a display cover layer (display layer of 14; paragraph 0007) mounted to the peripheral conductive housing structures (12) and having a display module (170) configured to emit light (paragraph 0021) through the display cover layer (display layer of 14); and a housing wall (wall of 10) mounted to the peripheral 

Regarding claim 8. Mow et al. incorporated into Tayfeh Aligodarz et al. applied to claim 6 above, Fig. 7 and Fig. 8 of Mow et al. further disclose wherein the additional phased antenna array (40, 40’) comprises antennas selected from the group consisting of: stacked patch antennas (stacked of 40, and 40’) embedded within the substrate (150) and dielectric (dielectric of 15) resonator antennas (40, 40’) mounted to the additional surface of the substrate (to surface of 150).  

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tayfeh Aligodarz et al. applied to claim 9 above, and further in view of Yang et al. Pub. No. 2019/0319364.
Tayfeh Aligodarz et al. applied to claim 9 above wherein the dielectric resonator antennas are aligned along a longitudinal axis, the sidewall of the dielectric resonating element being oriented at a non-zero and non-perpendicular angle with respect to the longitudinal axis.
Fig. 3, Fig. 7 and (paragraph 0120-1121) of Yang et al.  discloses phase array antenna (310-a, 310-b) comprising a plurality of patch antenna resonating elements (see Fig. 7)  aligned along a longitudinal axis (longitudinal axis of 310-1, 310-b), the sidewall of the resonating element (310a-310-b) being oriented at a non-zero and non-perpendicular angle (45 degree of each element in 310-1 and 310-b) with respect to the longitudinal axis (longitudinal axis of 310-1, 310-b).



Allowable Subject Matter
8.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the feed probe comprises stamped sheet metal pressed against the sidewall of the dielectric resonating element by a biasing structure molded over the feed probe, the phased antenna 5array further comprises a dielectric structure molded over each of the dielectric resonator antennas in the phased antenna array to form an antenna package, the substrate comprises a flexible printed circuit substrate and the antenna package is surface- mounted to the flexible printed circuit substrate, and the electronic device further comprises: peripheral conductive housing structures that run around a periphery of the electronic device; and a display having a display cover layer mounted to the peripheral conductive housing structures and having a display module configured to emit light through the display cover layer, wherein the display comprises a notch, the display module defines first, second, and third sides of the notch, the peripheral conductive housing structures define a fourth side of the notch, and the phased antenna array is aligned with the notch.  

10.	Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the probe-fed dielectric resonator antennas are aligned along a longitudinal axis, comprise dielectric resonating elements having sidewalls that are oriented at a non-zero and non- perpendicular angle with respect to the longitudinal axis, and are fed by feed probes coupled to the sidewalls at the surface of the substrate, further comprising feed probe biasing structures molded over the feed probes and configured to hold 9the feed probes against the sidewalls.  










Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/01/2022.
/LINH V NGUYEN/Primary Examiner, Art Unit 2845